Citation Nr: 1105332	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-31 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for bilateral hearing loss 
disability. 



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the case was subsequently 
transferred to the VA RO and Insurance Center in Philadelphia, 
Pennsylvania.

In September 2010 the Veteran and his spouse testified in a 
videoconference hearing before undersigned Veterans Law Judge.  A 
transcript of the proceeding is associated with the record.
 
The Veteran has offered testimony and correspondence 
relating to a request for an increased (compensable) 
initial rating for his service-connected nasal congestion 
post submucous resection with septoplasty.  Review of the 
file shows service connection was granted in September 
2007; the Veteran disagreed with the noncompensable 
initial rating but he did not file a timely substantive 
appeal after a Statement of the Case (SOC) was issued in 
August 2008.  His pending claim is accordingly a new 
request for increased rating that has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
and that issue is hereby referred to the AOJ for 
appropriate action.

The Veteran's claim for service connection for a low back 
disability is addressed in the Remand that follows the Order 
section below.


FINDINGS OF FACT

1.  No disability of either wrist, either hip, or either knee has 
been present at any time during the pendency of these claims.

2.  No hearing loss disability in either ear has been present at 
any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

2.  A left wrist disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

3.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

4.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

5.  A right hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

6.  A left hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010). 

7.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral 
hearing loss disability and disabilities of the wrists, knees and 
hips.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided adequate VCAA notice, to include 
pertaining to the disability-rating and effective-date elements, 
by a letter sent in March 2006.  The Veteran had ample 
opportunity to respond prior to the November 2006 rating decision 
on appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the record, and 
post-service treatment records have been obtained from those VA 
and non-VA providers identified by the Veteran as having relevant 
records.  The Veteran has been afforded multiple VA medical 
examinations in regard to the claimed disorders on appeal.  He 
has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claims, 
and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.



Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service connection for disabilities of the wrists, knees and hips

STRs show the Veteran was treated in March 2004 for injuries 
received in a low-velocity motorcycle accident.  He complained 
after the accident of right wrist pain and an abrasion of the 
left knee.  Physical examination at the time showed tenderness of 
the right wrist, no soft tissue swelling and bony structure 
grossly normal; there was also a superficial abrasion of the left 
knee but the hips, knees and ankles were all unremarkable on 
examination, and X-rays of the wrist were negative.  The 
Veteran's wrist was placed in a cock-up splint and he was 
diagnosed as having a sprained wrist.  The Veteran was 
hospitalized for observation for a possible concussion, but there 
is no indication in those treatment notes about any symptoms 
relating to the wrists, knees or hips.  In April 2004, 25 days 
after the accident, the right wrist was normal except for 
residual tenderness at extremes of motion.  

The Veteran had a VA-contracted examination in March 2006 in 
which he complained of pain in the hips and knees, aggravated by 
exercise, prolonged sitting and exposure to cold.  The Veteran 
stated he had noted such symptoms since 2003.  He did not recall 
any major traumatic events involving the hips or knees and stated 
the symptoms did not interfere with posture, gait or activities 
of daily living.  In regard to the wrists, he reported injury to 
the right wrist in a motorcycle accident in service, following 
which he was returned to full duty without complications, but he 
complained of stiffness in both wrists especially during cold 
weather.  

On examination the wrists, hips and knees were similar in form 
and function and without heat, redness or effusion.  The 
Veteran's posture and gait were normal.  There was no muscle 
atrophy and function was normal.  Range of motion was within 
normal limits and without restriction by pain.  X-rays of the 
wrists, hips and knees were negative.  The clinical impression 
was no identifiable wrist, hip or knee pathology on which to 
render a diagnosis.

The Veteran presented to the VA Primary Care Clinic (PCC) in 
November 2006 to establish himself as a new patient.  He reported 
bilateral circumferential wrist pain related to activity or cold 
temperature, beginning in 2004 in service due to using mechanical 
tools in a repetitive motion.  He also reported bilateral knee 
discomfort, daily and constant, beginning in service in 2003 with 
repetitive crouching and lifting, with pain directly behind the 
knees but not associated with locking or instability.  He denied 
current significant wrist or knee pain and declined further 
evaluation or treatment, stating he would use over-the-counter 
medication as needed.  He made no mention of hip pain.  Clinical 
examination of the wrists and knees showed no erythema, swelling 
or heat, and full range of motion without crepitus.  The clinical 
impression was history of overuse-related joint pains.     

The Veteran stated in his notice of disagreement (NOD), received 
in January 2007, that he was unable to use either of his wrists 
in routine motions; any twisting or tightening, and any extended 
usage, caused the wrists to become extremely painful, as did cold 
weather.  He stated both knees were continually numb with periods 
of considerable pain while walking or sitting.  Also, he stated 
his hips were continually numb with periods of much pain, 
especially when walking.  The knee and hip pains were 
mischaracterized in service as "joint pains."

VA PCC notes dated in February 2007 show complaint of pain in the 
back, knees and wrists; the wrist pain was especially associated 
with cold weather.  The clinical impression was chronic back 
pain; there was no clinical impression regarding the other 
joints.

The Veteran stated in his substantive appeal, received in October 
2007, that he experienced persistent pain in the hips, wrists and 
knees, all of which he attributed to wear-and-tear associated 
with his duties in service.  He stated that his complaints in 
service were improperly characterized as "body aches" and that 
he had continuously sought treatment for the same symptoms during 
service and since discharge from service.

The Veteran had a VA history and physical (H&P) examination in 
August 2008 in which his chief complaints included joint pains.  
The Veteran was observed to have normal gait and coordination; 
the examination report is otherwise silent in regard to the 
extremities.  The clinician's impression was joint pains, being 
treated by over-the-counter medications as needed.
  
The Veteran had a VA orthopedic examination in May 2009.  The 
examiner reviewed the claims file.  The Veteran reported that he 
was an aircraft mechanic during service; since discharge from 
service he had been employed as a maintenance worker in a power 
plant; the current job required him to lift, shovel, carry heavy 
weights, negotiate stairs and crawl.  The Veteran denied using a 
wrist brace and the record is silent in regard to a knee brace.  
He denied using prescription medication but endorsed taking over-
the-counter pain relievers once per week for his generalized 
aches and pains (low back, wrists, hips and knees).  The Veteran 
reported that his knees would occasionally lock up if he was in a 
confined space for a prolonged period; he endorsed knee pain and 
difficulty with ladders.  In regard to the hips, he reported 
bilateral pain and consequent problems standing for a prolonged 
period.  In regard to the wrists, he reported pain in cold 
conditions and pain when applying pressure, with some associated 
tingling.  

Clinical observation showed the Veteran to be in no apparent 
distress.  Balance was normal, and the Veteran was able to heel-
and-toe walk, balance on alternate lower extremities, squat, 
mount and dismount the examination table, and dress and undress, 
all without difficulty.  Examination of the wrists, hips and 
knees was grossly normal; range of motion including repetitive 
motion did not cause apparent distress and there was no 
identified instability of either knee.  X-rays of the hips, 
wrists and knees were normal.  The examiner's impression was 
normal physical examination of the hips, knees and wrists without 
any objective evidence of pathology.  The examiner stated an 
opinion that in the absence of any obvious pathology there was no 
causal relationship between the Veteran's complaints and his 
motorcycle accident in service, including the right wrist pain 
that was acute and transitory at the time.  

The Veteran testified before the Board in September 2010 that his 
service duties required repetitive motions with his wrists that 
caused pain in service; he continued to have wrist pain after 
service performing duties that also required repetitive wrist 
motions.  He described knee and hip pain and attributed it to 
working on jets during active duty.  He also asserted his hip 
pain could be at least in part compensation for the back pain.  
The Veteran's wife stated that the VA examiner had not performed 
an adequate range-of-motion test for the wrists because the 
Veteran was not asked to hyper-extend or hyper-flex; had he been 
asked to go beyond the normal range the examiner would have seen 
that such motion caused pain.  

On review of the file, the Board notes that there is no evidence 
of any diagnosed disorder of the wrists, hands or knees during or 
after active service.  The Veteran described pains during 
service, and the STRs document generalized joint pains.  However, 
that a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that condition 
or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
this case, multiple medical examinations have found no pathology 
on which a diagnosis can be based.  

"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1993).  The 
Court has held that the requirement for service connection that a 
current disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
As discussed in detail above, the Veteran has undergone multiple 
examinations during the pendency of these claims, but he has not 
been diagnosed with any of the claimed disabilities.

The Board acknowledges that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran is not competent to identify any of the claimed 
disabilities, and there is no contemporaneous or subsequent 
diagnosis, so Jandreau does not apply.

The Veteran is shown to have been treated at various times for 
complaints of wrist, hip and/or knee pain, but pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259  
F.3d 1356 (Fed. Cir. 2001).

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly carefully reviewed the lay evidence submitted by the 
Veteran in the form of his correspondence to VA and the testimony 
and that of his spouse before the Board.  Nothing in the lay 
evidence demonstrates a diagnosed disorder of the wrists, hips or 
knees at any time during the period under review.  

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide 
eyewitness account of medical symptoms).  However, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case the Veteran has been competently examined 
on multiple occasions and has not been found to have any 
objective evidence of pathology.

The Board notes in that regard that the Veteran's wife complained 
the VA examination was inadequate because the examiner had not 
manipulated the Veteran's wrists past the normal range of motion.  
However, the competency of a VA examiner is presumed, absent a 
showing of some evidence to the contrary.  Hilkert v. West, 12 
Vet. App. 145 (1999).  Careful review of the examination report 
shows the examiner was a physician, who reviewed the claims file 
and noted findings in exhaustive detail.  The examiner appears to 
have carefully followed the VA examination protocol, and he 
recorded passive ranges-of-motion in degrees.  In sum, the 
examination report shows an examination that was completely 
adequate for adjudication purposes. 

Accordingly, the claims must be denied.
  
Service connection for bilateral hearing loss disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

The absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385 cited 
above) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993). 

STRs include hearing conservation data, showing the Veteran was 
in an occupational position associated with exposure to acoustic 
trauma and requiring use of hearing protection.  

The file contains extensive treatment records from Eastern 
Carolina Ear, Nose and Throat Associates dating from the period 
January-May 2006, most of which deal with the Veteran's ongoing 
sinus problems (for which he has since been granted service 
connection).  Treatment notes consistently show current bilateral 
ear fullness and bilateral muffled hearing.  

The Veteran had a VA-contracted audiological evaluation in April 
2006 in which he reported decreased hearing in both ears that he 
believed to be associated with exposure to significant noise 
during active service.  He endorsed duties in service consisting 
of jet crew and maintenance and also reported he had fired 
weapons with his right hand.  He used hearing protection and 
participated in the hearing conservation program.  Physical 
examination of the ears was normal.  Audiological evaluation 
showed hearing acuity not worse than 15 decibels in all 
frequencies, and speech recognition was 100 percent for each ear.  
As noted above, these results do not show a current hearing loss 
disability under VA criteria.  The audiologist stated that 
although the Veteran did not have measurable hearing loss by VA 
standards, this did not preclude the Veteran having difficulty 
understanding conversation or that a change had occurred in his 
hearing thresholds. 

The Veteran presented to the VA PCC in November 2006 to establish 
himself as a new patient.  He described hearing loss that he felt 
was related to his sinus problems.  Clinical examination of the 
ears was unremarkable.  The clinical impression was history of 
rhinoplasty with ongoing problems and possible related hearing 
loss.

The Veteran had a VA audiological evaluation in December 2006 in 
which he complained of difficulty understanding speech if there 
were competing sounds in the room.  Audiological thresholds were 
not worse than 20 decibels in all frequencies 500 Hertz through 
4000 Hertz, and speech discrimination was 100 percent 
bilaterally.  The threshold for 6000 Hertz was 40 decibels in the 
right ear, but 6000 Hertz is a high frequency outside the VA 
rating criteria.  The clinical impression was normal hearing in 
the left ear and normal hearing in the right ear except for mild 
loss at 6000 Hertz.

The Veteran stated in his NOD, received in January 2007, that he 
experienced acoustic trauma on the flight line in service.  He 
was currently unable to hear normal sounds; he also experienced 
inner ear pain.  He stated in his substantive appeal, received in 
October 2007, that his hearing had decreased greatly since he 
entered active service; he had lost the ability to hear others 
clearly and to hear low tones.

During his videoconference hearing before the Board, the Veteran 
cited the treatment records from Eastern Carolina Ear, Nose and 
Throat Associates that had documented muffled hearing.

On review of the evidence above the Board finds the Veteran has 
credibly established exposure to acoustic trauma in service 
consistent with his occupational specialty.  He has also credibly 
demonstrated some decrement to his hearing after discharge from 
service, in that the December 2006 audiometer score is marginally 
worse than the April 2006 score.  However, even recognizing that 
the Veteran has current hearing loss to some degree, he does not 
have a hearing loss disability under the rating criteria of VA 
and thus has not shown a current disability on which service 
connection can be based.  Brammer, 3 Vet. App. 223, 225.

The Veteran has asserted that his hearing loss shows an actual 
disability because he is functionally unable to understand 
conversations.  However, the Board notes that the rating schedule 
for hearing loss is a reasonable exercise of the Secretary's 
rulemaking authority; see Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The rating schedule clearly establishes that there must 
be hearing loss as described in 38 C.F.R. § 3.385 before such 
hearing loss is considered to be disabling, and the record in 
this case shows the Veteran's measured hearing loss does not 
approximate these threshold criteria.  

Accordingly, the claim must be denied.
 

ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The Board finds that further development is required before the 
claim for service connection for a low back disability is 
adjudicated.

STRs show complaint of back pain and a clinical impression of 
lumbago.  The Veteran and his wife both assert the Veteran has 
had chronic symptoms since service, and the Board notes that lay 
testimony is competent to establish the presence of observable 
symptomatology and, "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay person may provide eyewitness account of medical symptoms).  

A VA-contracted medical examination in March 2006 showed no 
pathology identified to render a diagnosis.  However, the most 
recent VA examination in May 2009 showed an impression of chronic 
low back pain due to strain; the examiner provided an opinion 
narrowly asserting that the current disorder was not related to a 
motorcycle accident in service, but the examiner did not indicate 
more broadly whether the underlying "strain" referenced in his 
assessment is related to the symptoms noted in STRs.   

Given the objective evidence provided by the STRs, and given 
medical and lay evidence of chronic symptoms following discharge 
from service, the Board finds the Veteran should be afforded 
another VA examination in order to obtain a comprehensive medical 
opinion regarding the etiology of his back disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
etiology of the Veteran's claimed chronic 
low back disability.

The claims folder must be made available 
to and reviewed by the examiner, and all 
indicated studies should be performed.  

Based on review of the file and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probable) that the 
Veteran has a chronic low back disorder 
that originated during the period of 
active service or is otherwise 
etiologically related to service.

The rationale for each opinion expressed 
must be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


